JUDGMENT

This petition for review was considered on the record from the Federal Energy Regulatory Commission and on the briefs of the parties. It is
ORDERED AND ADJUDGED that the petition for review be denied.
For the reasons stated in the Commission’s decision and its brief, the decision was not “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A). The decisions on which the petitioner relies are inapposite.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C. Cir. R. 41.